Citation Nr: 1044057	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus due to herbicide exposure and/or ischemic heart disease. 
 
2.  Entitlement to service connection for right foot toenail 
onychomycosis, to include as secondary to type II diabetes 
mellitus and/or ischemic heart disease. 
 
3.  Entitlement to service connection for left foot 
toenailonychomycosis, to include as secondary to type II diabetes 
mellitus and/or ischemic heart disease. 
 
4.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to type II diabetes mellitus 
and/or ischemic heart disease. 
 
5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to type II diabetes mellitus and/or 
ischemic heart disease. 
 
6.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder PTSD or 
medication taken therefor, or type II diabetes mellitus and/or 
ischemic heart disease. 
 
7.  Entitlement to service connection for residuals of left 
parieto-occipital cerebrovascular accident, including right 
homonymous hemiacnopsia with gait disturbance, headaches, memory 
loss, personality changes, to include as secondary to PTSD, or 
medication taken therefor, or type II diabetes mellitus and/or 
ischemic heart disease. 
 
8.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, to include as 
secondary to PTSD or medication taken therefor, or type II 
diabetes mellitus and/or ischemic heart disease. 
 
9.  Entitlement to service connection for chronic constipation 
(claimed as irritable bowel syndrome), to include as secondary to 
PTSD or medication taken therefor, or is secondary to type II 
diabetes. 
 
10.  Entitlement to service connection for bilateral hearing loss 
disability. 
 
11.  Entitlement to service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1968.  He served in Vietnam from November 1967 to December 1968.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office in Portland, Oregon that denied the issues as 
listed on the title pages of this decision.  

The Board finds that the appellant has raised the issue of 
entitlement to service connection for ischemic heart disease.  As 
a favorable decision on this issue may be granted at this time 
based on a change in the law, the Board will assume jurisdiction 
over this issue. 38 U.S.C.A. §§ 511, 7104 (West 2002 & Supp. 
2010).

In correspondence received in December 2009, the Veteran raised 
the issues of entitlement to service connection for type II 
diabetes mellitus, hypertension, cerebrovascular accident, a 
bilateral foot condition, peripheral vascular disease, and 
erectile dysfunction as secondary to ischemic heart disease.  
These matters have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.

Following review of the record, the issues of entitlement to 
service connection for type II diabetes mellitus, bilateral 
toenail onychomycosis, peripheral vascular disease, erectile 
dysfunction, hypertension, residuals of left parieto-occipital 
cerebrovascular accident, including right homonymous hemiacnopsia 
with gait disturbance, headaches, memory loss, personality 
changes, and chronic constipation (claimed as irritable bowel 
syndrome, all to include as secondary to type II diabetes 
mellitus and/or PTSD will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's service in a 
combat zone.

2.  Bilateral hearing loss disability was not manifest during 
service and is not attributable to service, nor was organic 
disease of the nervous system manifest within one year of 
separation from service.

3.  The Veteran is presumed to have been exposed to Agent 
Orange/herbicides and has a diagnosis of ischemic heart disease.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5103, 5107 (West 
2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 4.1, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).

2.  Ischemic heart disease may be presumed to have been incurred 
in service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for bilateral hearing loss by letters dated in April 
2006 and August 2007 that addressed the required notice elements.  
The letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Both letters also 
addressed the effective date elements of the claim. See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the 
Board may proceed to decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  Voluminous VA and Social Security Administration 
clinical records dating back to 1974 have been considered.  
Private records have also been received and reviewed.  The 
Veteran was afforded a VA audiology examination during the appeal 
period that is determined to be fully adequate for adjudication 
purposes.  The appellant's assertions and the clinical findings 
have been considered in detail.  The whole of the record has been 
carefully considered.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claim that has not been 
obtained.  The Board thus finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist in the development of the claim of entitlement to service 
connection for bilateral hearing loss. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim is ready to be 
considered on the merits.

As to the claim of entitlement to service connection for ischemic 
heart disease, The Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. Wensch 
v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A 
(a) (2).  In view of the Board's favorable decision and full 
grant of this benefit, further assistance is unnecessary to aid 
the appellant in substantiating this aspect of the appeal. 

Law and Regulations - General

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

1.  Service connection for bilateral hearing loss disability. 

The Veteran asserts that he has bilateral hearing loss that is of 
service onset for which service connection is warranted.



Law and Regulations

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).

If a combat veteran presents satisfactory lay or other evidence 
of service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service connection 
arises and the burden shifts to the government to disprove 
service incurrence or aggravation by clear and convincing 
evidence. See also 38 C.F.R. § 3.304(d) (2010); Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  This reduced evidentiary burden relates only 
to the issue of service incurrence, and not to whether the 
veteran has a current disability or whether a current disability 
is linked to the incident in service. Those two considerations 
require medical evidence. See Huston v. Principi, 18 Vet. App. 
395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Factual Background 

The Veteran's service personal records reflect that he served in 
a combat zone in Vietnam.  Therefore, the provisions of 38 
U.S.C.A. § 1154(a) (West 2002) are applicable.  

The Veteran's service entrance examination report reflects that 
on audiological evaluation in December 1966, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

15
LEFT
05
05
10

20

The appellant was noted to have a scarred left tympanic membrane 
that was considered nondisqualifying.  On an undated examination 
report for discharge from active duty, puretone thresholds in 
both right and left ears were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

On the Report of Medical History, the Veteran denied hearing 
loss.  

Post service, the appellant was seen intermittently for ear 
complaints.  In October 1976, he was treated for otitis media 
with some hearing impairment for which antibiotics were 
prescribed.  In January 1986, December 1987 and February 1995, he 
was treated for right middle ear infection.

The appellant sought treatment in the VA ear, nose and throat 
clinic in November 1999 complaining of hearing loss.  He was 
reported to have stated that he did not know when this had 
occurred but noticed that he had to turn the television up very 
loud and had some trouble hearing people at time, especially if 
there was background noise.  He related that he had had many 
strokes and the hearing loss may have come from some of these.  
Following examination, diagnoses were rendered of cholesteatoma, 
right ear with chronic mastoiditis and bilateral hearing loss; 
type of hearing loss not yet known.  Following otolaryngology 
consultation in December 1999, diagnoses were rendered of 
bilateral high frequency sensorineural hearing loss with a rather 
steep drop off at 4000 cycles, mild conductive hearing loss, each 
ear, and retraction attic pocket with a perforation on the right 
ear.  A hearing aid evaluation was ordered.  

A claim of service connection for bilateral hearing loss was 
received in March 2006.

Pursuant to the filing of his claim, an audiogram was obtained in 
May 2006 in conjunction with an ensuing audiology examination.  
The audiogram disclosed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
55
85
LEFT
15
35
40
65
95

Speech discrimination scores were reported as 92 percent in the 
right ear and 100 percent in the left ear.  

Following evaluation, the audiogram evaluator opined that based 
on the exit audiogram, hearing loss did not begin during service 
and that it was not at least as least as likely as not that the 
hearing loss was a result of service.  It was added that the low 
frequencies for the right ear might improve when the suspected 
middle ear condition improve resolved.  

The Veteran was afforded a VA audiology examination and audiogram 
in May 2006.  It was noted that the claims folder was reviewed.  
The appellant stated that prior to service, he was not aware of 
any problems with his ears.  He said that he had occasional 
earaches as a child but no hearing loss, ear drainage or problems 
with the ears, but currently had hearing loss in both ears.  The 
Veteran stated that he was in Vietnam for 13 months and was 
exposed to helicopter noise, gunfire, firearms, grenades, 
engines, tanks, etc., but could not recall that these had any 
particular effects on his ears.  He said that he had had no 
occupational or hobby noise exposure.  The examiner recited 
pertinent clinical history, to include the fact that the Veteran 
had been seen by an ear, nose and throat specialist in November 
1999 and had begun wearing hearing aids in 2000.  

The examiner reviewed the prior VA audiograms results.  Following 
examination of the ears, diagnoses were rendered of bilateral 
hearing loss, both conductive and sensorineural, and right ear 
chronic otitis media with cholesteatoma with no infection.  The 
examiner opined that "It is my opinion that more likely than not 
this gentleman did not sustain any significant hearing loss or 
have a history of ear disease while in service.  This is based on 
his discharge physical examination and audiometrics."  The 
examiner reiterated that "Again, it is my opinion that more 
likely than not this gentlemen did not sustain any ear disease or 
hearing loss as a result of the time he was in the service."  It 
was noted that there is no documentation as far as history or 
hearing loss while in service or at discharge from the service."  

Legal Analysis

The Board observes that despite a military occupational specialty 
in which it may be conceded that the Veteran may have been 
exposed to noise, his service treatment records are not 
indicative of any complaints or references to hearing impairment.  
Hearing was within normal limits on service discharge audiogram 
evaluation.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of 
Appeals for Veterans Claims observed that the threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  The regulation operates to 
establish when a measured hearing loss is a "disability" for 
which compensation may be paid, provided that other requirements 
for service connection are otherwise met under 38 U.S.C.A. 
§ 1110. Hensley v. Brown, 5 Vet .App. 155, 159 (1993).  
Therefore, given that Veteran had a puretone thresholds of no 
more than 15 at each Hertz frequency at service discharge, no 
hearing loss disability in accordance with VA regulation may be 
conceded at separation from service. See 38 C.F.R. § 3.385.  

The Board observes that documented hearing loss disability as 
defined by VA standards was not indicated until at least 1999.  
This is more than 30 years after the Veteran's discharge from 
active duty, and no medically sound basis has been presented 
attributing such disability to service.  Significantly, the VA 
examiners in May 2006 specifically stated that it was less likely 
than not that any current hearing loss was related to service, 
given the normal separation examination.  Therefore, the defect 
in the Veteran's claim is a lack of probative evidence of a nexus 
to service.  

The Board has carefully considered the appellant's lay statements 
and history as to the onset of hearing loss disability.  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A layman is 
competent to report that he notices hearing loss as such comes to 
him through one of his senses. See Layno v. Brown, 6 Vet. App 
465, 470 (1994).

The Board does not dispute the Veteran's account and testimony of 
loud noise exposure during active duty.  However, to the extent 
that he may now be claiming chronicity and/or continuity of 
symptomatology since service, his assertions are less reliable 
than the normal separation examination, the denial of any ear 
problems at separation, and no documentation of hearing loss for 
so many years after discharge from service.  

In this instance, the Board concludes that the Veteran's 
assertions are less credible than the contemporaneous records. 
See Buchanan v. Nicholson, 451 F3d 1331 (2006).  The Board finds 
that the appellant has not been a reliable historian and that his 
account of hearing loss solely due to in-service noise exposure 
is not credible.  In sum, an assertion of chronicity and 
continuity is not credible in light of the inconsistent history 
and the statements against interest, to include at separation and 
when evaluated in November and December 1999 when he did indicate 
any link to service.  Therefore, when considering the entirety of 
the evidence of record, the Board finds that there is neither 
inservice chronicity nor continuity of symptomatology of the 
claimed hearing loss disability, and service connection for such 
must be denied. See 38 C.F.R. § 3.303.

2.  Service connection for ischemic heart disease. 

The Veteran contends that he has ischemic heart disease 
attributable to herbicide exposure in service for which service 
connection is warranted.  

Law and Regulations

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
These diseases shall be service connected if a Veteran was 
exposed to an herbicide agent during active military, naval, or 
air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also 
satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.309(e) (2010).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a) (6) are met. 38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA 
regulations specify that the last date on which a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Factual Background and Legal Analysis

The Veteran's Form DD-214 shows that he served in the Army in the 
Republic of Vietnam during the Vietnam era.  There is no 
affirmative evidence in the record to establish that he was not 
exposed to herbicides during active duty.  Therefore, he is 
entitled to a presumption of exposure to herbicide agents.

Received in October 2010 were the results of a compensation and 
pension examination conducted in July 2010, in which the 
appellant was determined to have had ischemic heart disease with 
date of onset in 2004.  Therefore, as the Veteran is presumed to 
have been exposed to herbicides and ischemic heart disease is now 
a disability presumptively linked to herbicide exposure, the 
Board finds that service connection for ischemic heart disease is 
warranted.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for ischemic heart disease is granted. 





REMAND

The Board finds that in view of the grant of service connection 
for ischemic heart disease, and the Veteran's contentions that 
multiple disabilities he currently claims are secondary to that 
disease and other service-connected disability (PTSD), or may be 
secondary to a disorder for which he seeks service connection 
(type II diabetes mellitus), the Board is of the opinion that 
further development is warranted.

The Veteran seeks service connection for diabetes mellitus, type 
II which he claims has engendered multiple disorders including 
bilateral toenail onychomycosis, peripheral vascular disease, 
erectile dysfunction, hypertension, residuals of left parieto-
occipital cerebrovascular accident, coronary artery disease, 
status post myocardial infarction, and chronic constipation. 

However, the Board's review of the voluminous VA outpatient 
record discloses that there is a great deal of ambiguity as to 
whether the Veteran currently has diabetes mellitus.  
Specifically, in August 2004 and sporadically thereafter, the 
appellant's active medication list included insulin.  On VA 
examination in April 2006, he was determined to have abnormal 
glucose metabolism and hyperinsulinemia that were felt to be 
likely precursors to diabetes in the "near future", as well 
other findings indicative of diabetes including increased ABIs.  
The Veteran was issued Lancets and glucose test strips to check 
blood sugar, and diabetes information given to him after 
diagnosis of Type II diabetes was recorded in May 2007.  In VA 
outpatient records dated in January 2008, the Veteran is reported 
to have diet-controlled diabetes, and was characterized as a 
diabetic.  Insulin was on the medication list in January 2008.  
Other medication lists show no diabetes medication.  He was 
characterized as a diabetic patient at times.  However, on VA 
examination in August 2008, the examiner stated that there was no 
history of diabetes.  There was no mention of diabetes on VA 
compensation and pension examination in July 2010.  The record 
reflects that the appellant's blood sugar levels have fluctuated.  
The Board points out that as the Veteran is presumed to have been 
exposed to Agent Orange in Vietnam and a presumption applies for 
diabetes mellitus, type II as a result of exposure to Agent 
Orange, the appellant's current clinical status as to this 
disorder should be ascertained.  

The Board would also point out that because a grant of service 
connection for diabetes mellitus could affect all of the other 
claims on appeal, they are found to inextricably intertwined and 
all must be remanded for readjudication. See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  The Veteran also claims 
service connection for those disorders as secondary to ischemic 
heart disease and PTSD.  In this regard, the Court of Appeals for 
Veterans Claims has held that a separate theory of entitlement is 
not a new claim, and must be addressed as part of the current 
claim. See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub 
nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); 
Ashford v. Brown, 10 Vet. App. 120 (1997).

Under the circumstances, the appellant should be afforded current 
endocrine and cardiovascular examinations with a thorough review 
of the evidence for a cohesive analysis and well rationalized 
opinions in a comprehensive report.  The Board is of the opinion 
that specialist examinations are warranted due to the complexity 
of the subject matter, the volume of clinical data and the 
ambiguity in the evidence.  The fulfillment of the VA's statutory 
duty to assist the veteran includes providing VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical opinion 
which takes into account the records of prior medical treatment, 
so that the disability evaluation will be a fully informed one. 
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter 
addressing the issues of entitlement to 
service connection for bilateral toenail 
onychomycosis, peripheral vascular 
disease, erectile dysfunction, 
hypertension, residuals of left parieto-
occipital cerebrovascular accident, and 
chronic constipation as secondary to 
ischemic heart disease.

2.  Schedule the Veteran for special VA 
endocrine and cardiovascular 
examinations.  The claims file should be 
made available to each physician designated 
to examine the appellant.  The examination 
report should reflect consideration of the 
Veteran's documented medical history, 
current complaints, and other assertions, 
etc., and must be returned in a 
comprehensive narrative format.  All 
appropriate tests and studies should be 
accomplished, and clinical findings should 
be reported in detail and correlated to a 
specific diagnosis(es).  The endocrine 
examiner should state whether the 
laboratory findings and evidence as a whole 
support a diagnosis of diabetes mellitus, 
type II.  Stated differently, the examiner 
must rule in or out the diagnosis of 
diabetes mellitus, type II, to include 
whether type II diabetes has been present 
at any time.

After reviewing the claims folders and 
examining the Veteran, each examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that each of the 
following disorders; bilateral toenail 
onychomycosis, peripheral vascular 
disease, erectile dysfunction, 
hypertension, residuals of left parieto-
occipital cerebrovascular accident, and 
chronic constipation is secondary to or 
has been aggravated by type II diabetes 
mellitus, (if found), or ischemic heart 
disease, or PTSD and/or medication taken 
therefor.  The examiner should provide 
thorough rationale for the opinions or 
conclusion reached in the clinical 
reports.

3.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the claims.  If a benefit is 
not granted, the appellant should be 
provided a supplemental statement of the 
case before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


